Citation Nr: 1621542	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  05-23 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for basal cell carcinoma of the nose.

3.  Entitlement to service connection for cataracts secondary to service-connected diabetes mellitus type II.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1951 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2005, July 2011, and October 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In the March 2005 rating decision, the RO denied service connection for hypertension and basal cell carcinoma of the nose.  The RO denied service connection for cataracts in the July 2011 rating decision and denied entitlement to a TDIU in the October 2013 rating decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In October 2015, the Veteran testified at a Board video conference hearing.  In November 2015, additional evidence was received subsequent to a June 2015 statement of the case addressing the TDIU issue.  In light of the decision below granting the benefit sought in full with respect to the TDIU issue, this issue need not be remanded for RO consideration of the evidence.  See 38 C.F.R. § 20.1304(c) (2015).

The Board notes that, in a certification dated June 2008, the RO certified the appeal of service connection issues involving hairy cell leukemia, hearing loss, tinnitus posttraumatic stress disorder (PTSD), and coronary artery disease.  Subsequently, the RO in Augusta, Maine, granted service connection for hairy cell leukemia and coronary artery disease in a March 2011 rating decision.  Additionally, the Newark RO granted service connection for PTSD in a September 2011 rating decision, and granted service connection for hearing loss and tinnitus in an October 2013 rating decision.  Thus, these five service connection issues are no longer in appellate status and are not before the Board at this time because the benefits sought have been granted in full.

The issues of entitlement to increased ratings for coronary artery disease, hairy cell leukemia, hearing loss, tinnitus, and PTSD have been expressly raised in an August 2015 standard claim form, but they have not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these increased rating issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The decision below addresses the TDIU claim.  The remaining claims are addressed in the remand section.


FINDING OF FACT

The Veteran is precluded from obtaining and retaining substantially gainful employment as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  The determination of a single disability as ratable at 60 or 40 percent or more includes consideration of disabilities involving one or more lower extremities as a single disability.  Id.  Age may not be considered as a factor when evaluating unemployability or intercurrent disability, and it may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19.  There must be a determination that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age or a nonservice-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. at 452 (2009).  Therefore, when adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  A veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

Marginal employment is not considered substantially gainful employment and is deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  38 C.F.R. § 4.16(a).  Whether a veteran is capable of more than marginal employment must be considered even if the veteran is not working.  See Ortiz-Valles v. McDonald, No.14-2540 (U.S. Vet. App. May 20, 2016).

Here, the record reflects that the Veteran had the following service-connected disabilities at the time of his April 2013 claim for a TDIU: PTSD (50 percent), adenocarcinoma of prostate (40 percent), diabetes mellitus type II (20 percent), peripheral neuropathy of the bilateral lower extremities (20 percent each), coronary artery disease (10 percent), residual scar of pilonidal cyst (noncompensable), hairy cell leukemia (noncompensable), and erectile dysfunction (noncompensable).  The combined evaluation for compensation at the time the Veteran submitted his claim for a TDIU was 90 percent.  Thus, the record reflects that the Veteran is eligible for TDIU consideration on a schedular basis because he has two or more disabilities, with at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.

The question in this case is whether the Veteran's service-connected disabilities preclude him from obtaining and retaining substantially gainful employment.  The evidence regarding the Veteran's unemployability includes the Veteran's statements, Board hearing testimony, and VA treatment records and examination reports.  The Board notes that the Veteran is a high school graduate with some college education who has worked as a contract aircraft mechanic and a school bus driver.

At the Board hearing, the Veteran testified that he last worked in September 2007 as a school bus driver.  He stated the blacked out while driving a bus, which resulted in an accident, and the accident prompted him to retire immediately.  The Veteran specifically testified that his service-connected peripheral neuropathy and PTSD affected his bus driving by causing a loss of sensation and flashbacks, respectively.  Additionally, in a July 2015 statement, the Veteran indicated that, while driving, he forgot where he was going on multiple occasions, made mistakes in parking his bus because he forgot how to turn the steering wheel, became dizzy at times, and had sleep issues causing him to nod off many times on the road.  In that statement, the Veteran also detailed the September 2007 accident and expressed his concern regarding endangering students on the bus as a result of his health issues.

A VA treatment record dated October 10, 2004, indicates that a review of the Veteran's psychiatric symptoms showed insomnia and decreased memory.  Also, in a VA psychiatric examination report from August 2011, the VA examiner indicated that the Veteran's PTSD resulted in occupational impairment with reduced reliability and productivity.  In a June 2011 VA examination report addressing the Veteran's peripheral neuropathy of bilateral lower extremities, the VA examiner stated that the Veteran had mild to moderate sensory neuropathy due to diabetes mellitus.

The Board notes that the Veteran has not been afforded a VA examination specifically addressing the combined effects of all of his service-connected disabilities and their effect on his employability.  However, the evidence indicating sensory neuropathy due to service-connected peripheral nerve disability and occupational impairment due to service-connected PTSD, bolstered by the Veteran's credible and consistent statements concerning his symptoms resulting from his service-connected disabilities, leads the Board to find that at least relative equipoise has been reached regarding whether or not such disabilities preclude the Veteran from obtaining and retaining substantially gainful employment.  Therefore, after resolving doubt in the Veteran's favor, the Board finds that his service-connected disabilities are at least as likely as not of such severity as to preclude him from securing or following substantially gainful employment.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A TDIU is granted, subject to the law and regulations governing payment of monetary benefits.



REMAND

Regarding hypertension, the Veteran testified at the Board hearing that he seeks treatment from a private primary doctor (Dr. Walter Miller), a cardiologist (Dr. Clancy), and from the VA clinic in Brick Township (Dr. Chin).  The Veteran contends that his hypertension may be related to his service-connected heart disease.  See Board hearing transcript at 8.  Because it does not appear that the Veteran's complete treatment records from Dr. Miller, Dr. Clancy, and Dr. Chin are currently associated with the claims file, those records should be obtained on remand pursuant to VA's duty to assist.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015).

Additionally, the Veteran should be afforded a VA examination and opinion on remand, addressing the Veteran's contention that his hypertension is related to a service-connected disability, to include coronary artery disease.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Moreover, although hypertension is not listed as a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e), the National Academy of Sciences Institute of Medicine (NAS) has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.  See 77 Fed. Reg. 47924, 47926-927 (Aug. 10, 2012).  Thus, this theory should also be considered.

Regarding basal cell carcinoma of the nose, the record shows that the Veteran has been treated for such condition since sometime in the 1990s.  At the Board hearing, the Veteran asserted that the basal cell carcinoma is related to his military service, which included sun exposure from working on a flight line.  See Board hearing transcript at 10-11.  According to an October 1, 2004, VA treatment record, the Veteran had basal carcinoma of the face in 1992.  According to a November 2004 VA skin examination, the Veteran had basal cell carcinoma of the nose that started in 1995, for which he had two surgeries.

At the Board hearing, the Veteran stated that he was treated by a dermatologist, Dr. Geffner.  Because complete treatment records showing treatment for the Veteran's basal cell carcinoma of the nose do not appear to be currently associated with the claims file and are relevant to his claim, those records should be obtained on remand.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).

Additionally, the Veteran should be afforded a VA examination and opinion on remand, addressing the Veteran's contention that his basal cell carcinoma of the nose is related to service, to include sun exposure while working on the flight line.  See McLendon, 20 Vet. App. at 83.

Regarding cataracts, a letter from a private eye center shows that the Veteran has been treated for such condition in 2008 by Dr. Robert E. Lee III.  The Veteran was afforded a VA eye examination in May 2011.  The VA examiner provided a negative nexus opinion regarding the Veteran's cataracts being related to service or to a service-connected disability.  The examiner based the negative opinion, at least in part, to the apparent absence of evidence showing that the Veteran had diabetes in 2006.  However, the Veteran contends, in a statement received in August 2011, that he had a diagnosis of, and was being treated for, diabetes mellitus type II as early as June 2006.

Because complete treatment records showing treatment for the Veteran's cataracts, including 2008 surgery records, do not appear to be currently associated with the claims file and are relevant to his claim, those records should be obtained on remand.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  Additionally, the Veteran should be afforded a VA examination and opinion on remand, addressing the Veteran's contention that he had a diagnosis of diabetes in 2006, and thus, his cataracts may be related to a service-connected disability.  See McLendon, 20 Vet. App. at 83.

In light of the remand, any relevant ongoing VA medical records should also be requested.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, these issues are REMANDED for the following actions:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all providers, both VA and private, who treated him for hypertension, basal cell carcinoma, or cataracts.  After securing any necessary releases, request any relevant records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such, and the Veteran should be so notified.

Specifically, request updated VA treatment records and records from the Veteran's primary doctor (Dr. Walter Miller), his cardiologist (Dr. Clancy), the VA Brick Township facility (Dr. Chin), the Veteran's dermatologist (Dr. Geffner), and from his 2008 cataracts surgeries and treatment (Dr. Robert E. Lee III).

2.  After associating the above records, if any, with the claims file, schedule the Veteran for a VA examination in connection with the hypertension claim.  The claims file must be made available to and reviewed by the examiner.  All indicated studies should be performed.

The examiner should identify if the Veteran has a diagnosis of hypertension.

Then, the examiner should opine as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that any hypertension had its onset during, or is otherwise related to, the Veteran's military service, or manifested within a year of separation from service.

The opinion should include consideration of the Veteran's presumed exposure to certain herbicide agents, such as Agent Orange, as NAS has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.

The examiner should also opine on whether it is at least as likely as not (a degree of probability of 50 percent or higher) that any diagnosed hypertension is caused, or aggravated by, any of the Veteran's service-connected disabilities, to include coronary artery disease.

The examiner must address both causation and aggravation.  If aggravation is found, then the examiner must attempt to establish a baseline level of severity of the hypertension prior to aggravation by any service-connected disability.

The examiner should provide the reasoning for the conclusions reached.

3.  Schedule the Veteran for a VA examination in connection with the basal cell carcinoma of the nose claim.  The examiner must review the claims file.  All indicated tests should be accomplished and all clinical findings reported in detail. 

The examiner should opine as to whether the basal cell carcinoma of the nose at least as likely as not (50 percent probability or greater) had its onset during, or is related to, the Veteran's active service, to include consideration of the Veteran's contention that he had sun exposure while working on the flight line.

The examiner should report all examination findings, along with the complete rationale for all conclusions reached.

4.  Schedule the Veteran for a VA examination with an appropriate VA examiner to determine the nature and etiology of the Veteran's cataracts that were removed in 2008.  The claims file must be made available to and reviewed by the examiner.  All indicated studies should be performed.

The examiner should opine as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the cataracts had their onset during, or are otherwise related to, the Veteran's military service.

The examiner should also opine on whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's cataracts were caused, or aggravated by, any of the Veteran's service-connected disabilities, to diabetes mellitus type II.

The examiner must address both causation and aggravation.  If aggravation is found, then the examiner must attempt to establish a baseline level of severity of the cataracts prior to aggravation by any service-connected disability.

The examiner should provide the reasoning for the conclusions reached.

5.  After the development requested above as well as any additional development deemed necessary has been completed, readjudicate the claims remaining on appeal.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


